Citation Nr: 1423248	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for meningioma, to include as due to herbicide exposure and to include as secondary to multiple service-connected disabilities.  

2.  Entitlement to service connection for hydrocephalus, to include as due to herbicide exposure and to include as secondary to multiple service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to the benefits currently sought on appeal.

The Veteran requested a travel board hearing on his May 2009 Form 9, however, his request was withdrawn in an April 2014 statement.  

The Veteran's representative was previously listed as the Wisconsin Department of Veterans Affairs, per a VA Form 21-22 dated June 2006.  Also of record is a VA Form 21-22a, dated February 2009, appointing the Veteran's spouse as his representative.  The more recent February 2009 VA Form 21-22a revoked the previous appointment of representation and as such, the Veteran's current representative is his spouse.

Subsequent to the last Supplemental Statement of the Case issued in April 2011, additional evidence has been received.  In an April 2014 statement, the Veteran's representative waived Agency of Original Jurisdiction review and thus the Board can review this evidence in the first instance.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In an April 2014 statement, the Veteran's representative raised the issue of secondary service connection with respect to the Veteran's claims for entitlement to service connection for meningioma and hydrocephalus.  The Veteran's representative listed the Veteran's service-connected disabilities as "Blood clotting X Factor conditions", diabetes, kidney disease, peripheral neuropathy and coronary artery disease, and stated that these "illnesses are a major contributing factor to the problems [the Veteran] is having with the brain".  Based on the April 2014 statement, the issue of secondary service connection has been raised and remand is required for a medical opinion.  Specifically, a medical opinion is required to address whether the Veteran's meningioma and/or hydrocephalus is due to or caused, or aggravated, by his service-connected disabilities, which include coronary artery disease, diabetes mellitus type II, stage 3 chronic kidney disease with diabetic nephropathy, peripheral neuropathy of the right and left lower and right and left upper extremities and peripheral vascular disease with slow healing sores and deep vein thrombosis (DVT) of the left and right lower extremities.    
  
Furthermore, the Veteran has not received VCAA notice regarding secondary service connection.  As such, appropriate notice concerning secondary service connection claims must be provided on remand.

In addition, the Veteran has contended that his meningioma and hydrocephalus are due to exposure to herbicide in service.  See May 2009 Form 9.  The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, but presumptive service connection for herbicide exposure does not include meningioma or hydrocephalus.  See id.  While meningioma and hydrocephalus are not among the diseases VA has recognized as being associated with herbicide exposure and thus are not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A.      § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the above requested medical opinion must also address the issue of direct causation.  

Finally, in an April 2014 statement, the Veteran's representative stated that the Veteran was a patient at a "long term care facility after 5 months of complications stemming from multiple brain conditions".   The facility identified, Oscar G. Johnson Medical Center, is a VA Medical Center and as such, records from this facility, as well as any other outstanding VA treatment records, must be obtained.  In addition, the Veteran must be contacted and given an opportunity to identify or provide any additional relevant private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Obtain all outstanding VA treatment records, including, but not limited to, records from the Oscar G. Johnson VA Medical Center.  

3.  Ask the Veteran to identify or provide any additional relevant private treatment records.  If such records are adequately identified and proper releases received, obtain the available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

4.  After completion of above, obtain an opinion to determine the etiology of the Veteran's meningioma and hydrocephalus.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available for review, and the opinion must reflect that such a review was accomplished.

The reviewer must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's meningioma and/or hydrocephalus had their clinical onset during active service or are related to any in-service disease, event, or injury?   

b.  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's meningioma and/or hydrocephalus were caused by the Veteran's presumed herbicide exposure in service?

c.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's meningioma and/or hydrocephalus are due to or caused by the Veteran's service-connected disabilities, which include coronary artery disease, diabetes mellitus type II, stage 3 chronic kidney disease with diabetic nephropathy, peripheral neuropathy of the right and left lower and right and left upper extremities and peripheral vascular disease with slow healing sores and deep vein thrombosis (DVT) of the left and right lower extremities?

d.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's meningioma and/or hydrocephalus are aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities, which include coronary artery disease, diabetes mellitus type II, stage 3 chronic kidney disease with diabetic nephropathy, peripheral neuropathy of the right and left lower and right and left upper extremities and peripheral vascular disease with slow healing sores and deep vein thrombosis (DVT) of the left and right lower extremities?

If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's meningioma and/or hydrocephalus found prior to aggravation; and (2) the increased manifestations which, in the reviewer's opinion, are proximately due to the Veteran's service-connected disabilities referenced above.  

The reviewer must include a thorough rationale for any conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



